Citation Nr: 0740200	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. §§ 1310 and 1318, to include 
service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He died June [redacted], 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's widow, 
service connection for the cause of the veteran's death.  The 
appellant subsequently initiated and perfected an appeal of 
this determination.  In August 2005, she testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the veteran's widow, seeks DIC benefits, to 
include service connection for the cause of the veteran's 
death.  When a veteran dies from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children or parents.  38 U.S.C.A. § 1310 (West 2002).  
Service connection for the cause of the veteran's death may 
be granted when the disability causing such veteran's death 
was incurred or aggravated while in military service, or he 
died during such service.  See 38 U.S.C.A. § 1310(b) (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2007).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2007).  The contributory cause of death 
is one that contributed substantially or materially to cause 
death, combined to cause death, or aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (2007).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran died on June [redacted], 2002, 
according to his death certificate, and the primary cause of 
death was squamous cell carcinoma of unspecified locations.  
The Board notes first that the veteran's VA medical treatment 
records only date to April 2002; as noted above, he died in 
June 2002.  Additionally, his death certificate was signed by 
a Dr. Suzette Cullins, a private physician who certified she 
treated the veteran between May 31, 2002, and the day of his 
death.  While it appears the veteran received his terminal 
medical treatment by a private physician, the records of such 
treatment have not been obtained by VA.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  This duty includes 
obtaining pertinent medical records identified by a claimant.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  The 
appellant is hereby put on notice that the veteran's private 
terminal treatment records are pertinent to her pending 
claim, but may not be obtained by VA without her written 
permission.  In the alternative, she herself may obtain and 
submit such evidence to VA.  

Next, the Board notes the veteran was first diagnosed with 
squamous cell carcinoma of the floor of the mouth.  This 
cancer was later noted to have metastasized to various other 
locations within his body, including his lungs and thoracic 
spine.  As a veteran with verified military service in 
Vietnam, the veteran is presumed to have been exposed to 
herbicides such as Agent Orange.  38 C.F.R. § 3.307(a)(6) 
(2007).  For veterans with confirmed herbicide exposure, 
service connection is presumed for certain disabilities, such 
as cancer of the lungs, trachea, bronchus, or larynx (defined 
in the regulations as respiratory cancers), which manifest 
within a specified time period after the date of last 
exposure.  38 C.F.R. § 3.309(e) (2007).  

However, while the veteran had a verified diagnosis of lung 
cancer, presumptive service connection would not be warranted 
if such cancer was not the primary site of origin, but a 
secondary site, having metastasized from the floor of the 
mouth or another location.  See Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) (holding that the presumptions referable to 
liver cancer in radiation exposed veterans only applied to 
primary liver cancer and not to cancer that had metastasized 
to the liver from another site).  Moreover, VA's General 
Counsel has similarly held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307 for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See VAOPGCPRECOP 
18-97, 62 Fed. Reg. 37954 (1997).  Given the foregoing, 
presumptive service connection for the veteran's lung cancer 
was denied by the RO.  Nevertheless, in reviewing the record, 
the Board notes at least one diagnosis of "throat cancer" 
within a December 2001 clinical notation which does not 
clearly specify whether the throat was a primary or secondary 
site of the veteran's cancer.  As such, this notation raises 
the possibility of the veteran's throat, possibly including 
his larynx and/or trachea, as the primary cancer site, and 
necessitates obtaining an expert medical opinion regarding 
the etiology of his cancer.  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be requested by 
the AMC to submit signed authorizations 
for the release of the veteran's terminal 
medical records dating between May and 
June 2002 from Suzette Cullins, M.D., of 
5650 Read Blvd., New Orleans, LA, 70127.  
The RO should then obtained such records 
and associate them with the evidence of 
record.  If such records are unavailable 
or the appellant fails to cooperate with 
VA in obtaining them, this fact should be 
noted for the record.  The appellant may 
also obtain this private medical evidence 
herself, and submit it to VA.  

2.  The appellant's claim should be 
presented to a VA physician, preferably an 
oncologist if available, for the purpose 
of rendering an expert medical opinion.  
The claims file must be furnished to the 
physician for review in connection with 
the opinion.  After fully reviewing the 
veteran's claims file, including his 
medical history, the reviewer address the 
following question:

(In addressing this question, the examiner 
should state the medical probability of 
such a relationship in terms of less 
likely than not, at least as likely as 
not, or more likely than not.)

Based on a review of the claims file, is 
it at least as likely as not the veteran's 
fatal cancer originated in, rather than 
metastasized to, the lungs, trachea, 
bronchus, or larynx?  

The examiner should provide a complete 
rationale for all conclusions reached.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO in light of any 
additional evidence obtained.  If the 
benefit sought is not granted, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



